     Case 2:20-cv-00073-TLN-DB Document 32 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONRELL D. MURPHY,                                 Case No. 2:20-cv-0073-TLN-DB P

12                                           Plaintiff, ORDER

13                  v.

14
     RUDAS,
15
                                          Defendant.
16

17         Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On December 22, 2020, plaintiff filed a motion for summary judgment. Defendant seeks a

19   stay of the motion or an extension of time to respond. Because the motion was filed almost

20   immediately after this court issued the Discovery and Scheduling Order, this court finds good

21   cause to extend defendant’s time to respond to the motion until discovery has closed.

22         Accordingly, IT IS HEREBY ORDERED that defendant’s motion for an extension of time

23   to respond to plaintiff’s motion for summary judgment (ECF No. 31) is granted. Defendant’s

24   opposition to plaintiff’s motion is due by April 30, 2021. All other deadlines are unchanged.

25   Dated: January 14, 2021
26
27

28
